DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al. (US 20180299878 A1).
	Regarding claims 1, 8 and 15, Cella discloses an apparatus, computer program instructions and method for practicing the apparatus (Abstract; para. 0230, 1807), said apparatus comprising: a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations (para. 1807), the operations comprising: receiving one or more industrial automation process variables associated with at least one industrial asset employed in an industrial automation process (para. 0355, 0564, 0933); feeding the one or more industrial automation process variables into a machine learning model 
	Regarding claims 2, 9 and 16, Cella discloses: one or more physical models associated with the at least one industrial asset are continually adjusted over time to account for changes in performance (para. 0319: by inherency, the machine learning 
	Regarding claims 3, 10 and 17, Cella discloses: wherein the industrial controller is configured to process the future maintenance event prediction to determine whether or not to schedule a maintenance event for the at least one industrial asset based on the future maintenance event prediction (para. 0006: “determining a predictive confidence …; determining a predictive delay time …; also see para. 0323, 0607, 0851, 0871, 1005, 1183-1186, 1705, 1395).  
	Regarding claims 4, 11 and 18, Cella discloses: wherein the operations further comprises providing updated process variables to the machine learning model that indicate a change in performance associated with the at least one industrial asset, and wherein the machine learning model is configured to automatically adjust the machine learning model to compensate for the change in performance (para. 0206: “ … such as by machine learning 84, including by training a machine based on initial models created by humans that are augmented by providing feedback (such as based on measures of success) when operating the methods and systems disclosed herein”; also see para. 0211, 0354, 0731, 0900).
	Regarding claims 5, 12 and 19, Cella discloses: wherein the future maintenance event prediction comprises a confidence level associated with the future maintenance event prediction (para. 1065, 1069, 1182).  
Regarding claims 6, 13 and 20, Cella discloses: wherein the future maintenance event prediction indicates a likelihood of a maintenance event associated with the at 
Regarding claims 7 and 14, Cella discloses: wherein the industrial controller is configured to update at least one preventative set point associated with the at least one industrial asset responsive to a maintenance event occurring for the at least one industrial asset (para. 0006-0008 teach using the status parameter to adjust a separate subsystem’s process parameter (set point), including values for temperature, operating speed, utilization value of one of the plurality of process components, or a process flow).  

Response to Arguments
4.	Applicant's arguments received 02/08/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Contact Information
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/X.S/Examiner, Art Unit 2862  

/TOAN M LE/Primary Examiner, Art Unit 2864